J-A26034-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CECELIA ANYIKA-FRANCIS                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    YUSUFU ANYIKA                              :
                                               :
                       Appellant               :   No. 377 EDA 2021

                 Appeal from the Decree Entered April 23, 2021
        In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): No. CV-2016-003838


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                         FILED DECEMBER 14, 2021

        Yusufu Anyika (Husband) appeals, pro se, from the divorce decree

entered in the Delaware County Court of Common Pleas. Husband takes issue

with the court’s equitable distribution order, which divided the martial

property between him and Cecelia Anyika-Francis (Wife).1          Husband also

challenges the order holding him in willful contempt of court for failure to

comply with the court’s equitable distribution order.2 Upon careful review, we

affirm on the basis of the trial court opinion.


____________________________________________


1   Wife did not file an appellee’s brief in this matter.

2 As will be discussed in more detail below, Husband purports to appeal from
the equitable distribution and contempt orders. The final, appealable order in
divorce litigation, however, is generally the divorce decree. See Wilson v.
Wilson, 828 A.2d 376, 377-78 (Pa. Super. 2003). We have corrected the
(Footnote Continued Next Page)
J-A26034-21


       Husband and Wife were married on November 27, 1999, and have two

minor children. The trial court found the date of separation was May 2, 2016,3

when Wife filed a complaint in divorce. See Trial Ct. Op., 6/4/21, at 1. Wife

served the complaint upon Husband on May 25, 2016.           In May 2018, the

master filed a report and recommendation. Both parties filed objections. The

trial court then held a hearing de novo in December 2019, and issued an

equitable distribution order, which included findings of fact and conclusions of

law, on February 25, 2020.4 The court ordered that the parties’ marital estate

would be divided with Wife receiving 45% and Husband receiving 55%. This

included marital assets (three properties in the Philadelphia area, four

vehicles, and retirement saving accounts) and marital debts (a credit card in

Wife’s name).5 The court also withdrew Wife’s claim for alimony and found

she was not entitled to an award of counsel fees.


____________________________________________


caption of Husband’s appeal to reflect that his appeal is from the divorce
decree entered on the docket, and sent to the parties, on April 23, 2021.

3The parties also stipulated to this date. See Trial Ct. Op. at 11; see also
N.T., 12/4/2019, at 9.

4 Husband filed a premature notice of appeal from the court’s equitable
distribution order, which this Court quashed in a July 9, 2020, order. See
Order, 7/9/20, Docket No. 1183 EDA 2020. See also Pa.R.A.P. 341(b)(1);
Fried v. Fried, 501 A.2d 211 (Pa. 1985).

5Relevant to this appeal, the court appointed an appraiser to assess the value
of the real estate, and ordered that upon receipt of the appraisals, the parties
were to decide whether to sell the property or buy other the other party’s
share at the appraisal value. See Trial Ct. Op. at 4-5.


                                           -2-
J-A26034-21


      The parties were subsequently divorced from the bonds of marriage by

decree dated November 8, 2020.

      During this time, Wife filed a petition for contempt and to enforce the

equitable distribution order.   A hearing was held on November 6, 2020.

Subsequently, on January 29, 2021, the court granted Wife’s petition, finding

that Husband was in willful contempt of the court’s equitable distribution order

by failing to cooperate with Wife to complete the real estate transactions for

all three properties. See Order, 1/29/20. The court ordered that Husband

vacate the premises of one of the properties, that Wife shall have sole control

and authority over the sale of all three properties, and that Husband shall

cooperate with the listing agent in connection with the sale of the properties.

See id. The court also issued sanctions against Husband in the amount of

$3,000.00 for attorney’s fees incurred by Wife as result of the ongoing

contempt by Husband. See id.

      On February 16, 2021, Husband filed a pro se notice of appeal from the

court’s equitable distribution and contempt orders. The trial court directed

Husband to file a timely Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, and he complied. Thereafter, the trial court issued

an opinion pursuant to Pa.R.A.P. 1925(a) on June 4, 2021.

      Preliminarily, we must address the timeliness of Husband’s notice of

appeal. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days

after an order is entered on the trial court docket); see also Commonwealth


                                     -3-
J-A26034-21


v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super. 2015) (“We lack jurisdiction to

consider untimely appeals, and we may raise such jurisdictional issues sua

sponte.”); Affordable Outdoor, LLC v. Tri-Outdoor, Inc., 210 A.3d 270,

274 n.5 (Pa. Super. 2019) (quoting Capaldi).

      There is no dispute that the notice of appeal for the contempt order was

timely filed. However, in April of 2021, this Court received correspondence

from the trial court, asserting, inter alia, that Husband’s appeal of its equitable

distribution order was untimely because: (1) the divorce decree was entered

on November 16, 2020; (2) the notice of appeal as to the equitable distribution

order needed to be filed within 30 days of entry of the decree, which would

have been December 16, 2020; and (3) Husband did not file his notice until

February 2021.      See Correspondence from Judge William C. Mackrides,

4/15/21, at 1-2 (unpaginated).

      On April 21, 2021, this Court entered an order addressing the trial

court’s analysis.   Notably, we determined there were several procedural

missteps at the trial level that led to the court’s erroneous conclusion

regarding the timeliness of Husband’s appeal.         First, while the equitable

distribution order was dated February 25, 2020, it was not entered on the trial

court’s docket until July 1, 2020. Accordingly, the July 1st date is the proper

date for timeliness purposes. See Order, 4/21/21, at 1-2 (unpaginated).




                                       -4-
J-A26034-21


       Second, although the trial court’s docket revealed that the divorce

decree was docketed on November 18, 2020, there was no Pa.R.C.P. 2366

entry indicating the date the decree was sent to the parties as required by the

Pennsylvania Rules of Appellate Procedure.       See Pa.R.A.P. 108(b) (date of

entry of an order shall be the day on which the court makes the notation in

the docket that notice of entry has been given as required by Rule 236);

Pa.R.A.P. 301(a)(1) (“no order of a court shall be appealable until it has been

entered upon the appropriate docket in the trial court”). Therefore, in our

order, we directed the Delaware County Office of Judicial Support (“OJS”) to

properly enter the divorce decree on the trial court docket, and the trial court

to send a copy of the updated trial court docket, demonstrating the decree’s

recent entry on the docket, to this Court. We further stated that Husband’s

appeal, filed prior to the divorce decree’s entry on the docket, was to be

treated as timely filed. See Order, 4/21/21, at 2 (unpaginated).

       This Court subsequently received an updated trial court docket on April

28, 2020. However, the OJS improperly backdated the Rule 236 notice of the

divorce decree entry to November 18, 2020. Due to this breakdown at the

trial court level, we entered a second order, on May 11, 2021, striking the

court’s April 28th response. We then directed the OJS to send an updated



____________________________________________


6 Rule 236 provides, in relevant part: “The prothonotary shall note in the
docket the giving of the notice[.]” Pa.R.C.P. 236(b).


                                           -5-
J-A26034-21


trial court docket that demonstrated the divorce decree entry on the docket

was dated after this Court’s April 21, 2021, order. See Order, 5/11/21.

     That same day, the OJS responded by filing an updated trial court

docket, that correctly indicated a Rule 236 notice was entered on April 23,

2021, evincing the divorce decree was sent to the parties. Therefore, both

matters are now properly before this Court.

     Husband raises three issues on appeal:

     1. Whether [the] court order dated [February 25, 2020] (signed
        July 2020) was fair and equitable taking into consideration
        evidence presented and testimony by both [Wife] and
        [Husband]. [Wife] clearly states and stipulated many times
        during trial [that] she had no involvement in the acquisition
        and maintenance of the [three] properties in question
        corroborating [Husband’s] statement and argument. This will
        render [Wife’s] percentage claim to these assets to be moot or
        at minimum negligible. This is further exacerbated because
        [Wife] was never a “house-wife” or “home maker” as both
        parents worked full-time, each worked approximately 40[
        hours] per week and had separate and equivalent incomes at
        the end of the marriage. In addition[, Wife] entered the
        marriage in [November] 1999 making [ten dollars per hour]
        and left the marriage (May 2016) with [an] increased income
        earning . . . [$85,000 per year], getting a nursing degree with
        [Husband]’s help during the marriage. Both parties agreed to
        this fact. [Husband] currently pays child support for [two]
        teenage children, and has been doing this for the last [five]
        years. During the marriage[,] both parents shared parenting
        duties as far as picking up kids, cooking, cleaning, [and] being
        there for them.

     2. Date of Separation Real Estate Appraisal. [Husband] initiated
        [the] appraisal based upon [Pennsylvania] Rules.            At a
        minimum[, Husband] should be given the opportunity to buy-
        out [Wife], once the true “date of appraisal” is determined
        during this appeal, if his percentage is not corrected. One main
        question for this appeal is what is the “date-of-appraisal.”


                                    -6-
J-A26034-21


      3. Whether [Husband] can be found in contempt of court (order
         dated [January 29, 2021,]) when it is clear the initial court
         ruling on division of property was incomplete, unclear[,] and
         had errors. Furthermore[, Husband] was cooperative and
         made numerous attempts to rectify the situation through [a]
         motion to reconsider together with emails and phone calls to
         [Wife] (counsel) and testimony at the contempt hearing and
         evidence . . . . [Husband] also initiated appraisal of the
         properties making all payments up front with trust that [Wife]
         will reimburse her portion to him. [Husband] still [has] not
         received his reimbursement. Instead of sending monies to
         [Husband] after getting her copy of the appraisal report[, Wife]
         sent the monies to the appraiser knowing the payments were
         already made. [Husband] has spent the last [six months]
         trying to get the monies from the appraiser without success.
         Evidence can be provided.

Appellant’s Brief at 4-5 (emphasis and some capitalization omitted).

      Prior to addressing Husband’s substantive claims, we note the following:

      [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005) (some

citations omitted). See Branch Banking & Tr. v. Gesiorski, 904 A.2d 939,

942 (Pa. Super. 2006) (same).        As such, we cannot serve as Husband’s

counsel and litigate his claims for him.

      Initially, we note Husband filed a nine-page concise statement that

included more than 28 issues, which the trial court described as “written in a

                                      -7-
J-A26034-21


disorganized, narrative format, often containing unnecessary background

information and commentary.” Trial Ct. Op. at 8. Nevertheless, the court was

able to discern and address the following issues: (1) the court erred in “its

valuation and distribution of the marital assets and assignment of percentages

to the parties[;]” (2) the court erred because “it did not include additional

marital debt incurred by him and he should be given credit for the same[;]”

(3) the court erred in including the Teva Pharmaceutical Retirement Account

in the list of marital assets; (4) the court erred by not including additional

assets that were attributable to Wife in the marital asset list, including her

bank account and vehicle; and (5) the court erred in entering its contempt

order based on the date of separation for the appraisal and because Husband

was compliant with the order by contacting and paying for the appraisal. Id.

at 8, 26, 27, 28, 31.

      Moreover, Husband’s pro se brief is similar in nature to his concise

statement as it is disjointed, and difficult to decipher his arguments.     See

Appellant’s Brief at 12-18. Husband’s brief also fails to conform to several of

our appellate rules.    For example, it does not include a statement of

jurisdiction or a statement of the scope of review and the standard of review.

See Pa.R.A.P. 2111(a)(1), (3). It also does not point to the order or other

determination in question. See Pa.R.A.P. 2111(a)(2). Furthermore, with the

exception of a few citations to 23 Pa.C.S. §§ 3502 (equitable division of marital

property), 3505 (disposition of property to defeat obligations), and 3506


                                      -8-
J-A26034-21


(statement of reasons for distribution), the brief provides no citations to legal

authority. See Pa.R.A.P. 2119(b). Lastly, the argument section of the brief

is not divided into as many parts as there are questions presented.           See

Pa.R.A.P. 2119(a). Such deficiencies could result in quashal or dismissal of

Husband’s appeal. See Pa.R.A.P. 2101. Nevertheless, because we are able

to glean the nature of his arguments from the brief, we will proceed to

examine the merits of his claims.

      As noted above, Husband challenges both the equitable distribution and

contempt orders. “Our standard of review when assessing the propriety of an

order effectuating the equitable distribution of marital property is whether the

trial court abused its discretion by a misapplication of the law or failure to

follow proper legal procedure.” Brubaker v. Brubaker, 201 A.3d 180, 184

(Pa. Super. 2018) (citation omitted).

            This Court will not find an abuse of discretion unless the law
      has been overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

            Moreover, it is within the province of the trial court to weigh
      the evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.

Id. (citation omitted).




                                      -9-
J-A26034-21


      As for contempt orders, our standard of review is limited: “When

considering an appeal from an [o]rder holding a party in contempt for failure

to comply with a court [o]rder, . . . we will reverse only upon a showing the

court abused its discretion.” Habjan v. Habjan, 73 A.3d 630, 637 (Pa. Super.

2013) (citations and quotation marks omitted).

      After a thorough review of the record, the parties’ briefs, the relevant

law, and the well-reasoned opinion of the trial court, we conclude there is no

merit to Husband’s issues, and we affirm on the basis of the court’s opinion.

See Trial Ct. Op. at 7-35 (finding: (1) both parties were credible; (2) based

on the specific circumstances before the court — including that Wife

contributed to the marriage and family both financially and physically and

Husband reaped the benefit of Wife’s increased earning capacity as a nurse as

result of receiving her nursing degree and working as a nurse — the court

determined it did not abuse its discretion in distributing the marital assets as

it did with Wife receiving 45% and Husband receiving 55% of the marital

estate; (3) as for the properties, the parties stipulated that the court would

appoint an appraiser to determine the value of the properties and then the

parties would decide to either sell the property or buy out the other party’s

share; (4) Husband failed to present any credible evidence concerning the

amount of marital debt that he may owe at the equitable distribution hearing,

and his attempt to supplement the record with such evidence in his March 23,

2020 motion for reconsideration was inappropriate; (5) Husband’s argument


                                     - 10 -
J-A26034-21


that the court erred by including his Teva Pharmaceutical Retirement Account

in marital assets was without merit because Husband liquidated approximately

$27,979.66 in May 2016 without the consent of Wife or the permission of the

court; (6) the court did not err by failing to include Wife’s bank account in the

marital assets because neither Wife nor Husband presented any credible

evidence concerning the value of the bank account, and Husband raised the

issue of Wife’s newly-discovered JP Morgan Chase retirement account for the

first time in his concise statement; (7) the court did not err by failing to include

Wife’s automobile in the marital assets where it found Wife’s testimony that

she did not own a car during the marriage credible; (8) Husband’s argument

concerning the appraisals of the property and the contempt order was

misleading and without merit where, at the equitable distribution hearing, the

court and the parties discussed the value of the marital properties and two

appraisals that had been conducted in 2016 around the time the parties

separated and although Husband referenced comments by the court

concerning the date of separation values, the trial court clarified that the court

appraisal would be done as is appropriate for equitable distribution based on

present value,7 and Husband offered no explanation for his noncompliance



____________________________________________


7 A review of the November 6, 2020, contempt hearing reveals Husband had
attempted to postpone the sale of the properties for nine months, he failed to
cooperate with the listing agent, and he had not vacated all the properties.
There was no evidence presented that the contempt finding was based on his
failure to pay for the appraisals. See N.T., 11/6/20, at 13.

                                          - 11 -
J-A26034-21


with the equitable distribution order other than he disagreed with it and

intended to appeal it).    Accordingly, we do not disturb the trial court’s

determinations as Husband’s arguments are unavailing.

     We conclude by referring to the trial court’s final commentary regarding

Husband’s pro se status:

            This Court is of the opinion that many of [Husband’s]
     seeming objections to the Equitable Distribution Order. . . and
     Contempt Order. . . stem from his many misunderstandings and
     extreme subjective characterizations which continued almost
     unabetted without the benefit of counsel to temper his
     inclinations, focus his arguments and foster his presentation of
     evidence. This dilemma was further solidified by his refusal to
     hire an attorney, because of his belief that they were “all crooks,”
     and his extreme views about his spouse, that she deserved to
     receive nothing from the marriage, thereby trivializing any
     contribution she made to the approximately seventeen (17) year
     marriage. Though the Court cautioned [Husband] about his often
     incongruent statements and misinformation about legal procedure
     in presenting his case at the trial of this matter, that he must
     present all of his evidence, the Court stating at one point, “I’m
     really concerned about whether or not you’re competently . . .
     presenting a case for yourself. . . . Maybe you should deal with
     the properties and . . . make sure that . . . before we’re done, get
     me copies of . . . any documentation. . . [.] Well, but we’re not
     here to do all the history. We’re here for equitable distribution[.]”
     [Husband’s] presentation was disjointed and inconsistent,
     [Husband] even acknowledging at one point, [“]Your Honor. I’m
     not a lawyer. So, all right.” Yet [Husband] refused the assistance
     of counsel, giving a litany of reasons for his extreme distrust of
     attorneys. Though offering assistance to [Husband] in many
     instances in an attempt to focus the ‘stream of consciousness’
     presentation of his case, ie. introduction of evidence, the Court is
     not permitted to try [Husband]’s case for him. In this regard, and
     as stated infra, following the trial, and the Court’s Equitable
     Distribution Order . . .          [Husband] filed a Motion for
     Reconsideration . . . to which he attached approximately 125
     pages, some of them being credit card and financial documents,
     contending that certain marital debt should be considered by the
     Court, with the mistaken belief that he would be permitted to

                                    - 12 -
J-A26034-21


      supplement the trial record in this manner. [Husband]’s self-
      acknowledged ignorance of the law and of the rules of evidence is
      not an excuse for his not following procedural rules of court and
      the Court’s Orders. Furthermore, at one point, [Husband] seems
      to contend that there was a term in the Equitable Distribution
      Order that was impossible for him to follow, in reference to an IRS
      refund check, “The order says something about the IRS check that
      we’re supposed to split.” In fact, when questioned as to what he
      was specifically referring to, [Husband] pointed to a portion of the
      Court’s Equitable Distribution Order summarizing trial testimony,
      and not to any portion of the Order governing or directing the split
      of assets by the parties.

Trial Ct. Op. at 34-35 (record citations omitted).

      We direct that a copy of the trial court’s June 4, 2021, opinion be filed

along with this memorandum and attached to any future filings in this case.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2021




                                     - 13 -